DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 6/19/20.  These drawings are approved.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach a control system for a linear resonant actuator comprising at least: A resonant frequency and back-emf extraction circuit having a first input for receiving a current feedback signal, a second input for receiving a voltage feedback signal, a first output terminal, and a second output terminal; an actuator model having a first input terminal coupled to an output terminal of a motor driver that is connected to a motor, a second input terminal connected to the resonant frequency output signal, a third input terminal, and an output terminal; an error summing circuit having a first terminal connected to the output terminal of the actuator model, a second input coupled to the back-emf output signal, and an output terminal; and an adaptation circuit coupled to the output terminal of the error summing circuit and an output terminal connected to the third input terminal of the actuator model.
Additionally, the prior art does not teach a method for closed loop control of a linear resonant actuator comprising at least: Measuring a motor current and a motor voltage and converting said feedback signal into digital signals; extracting values for a resonant frequency and a measured back-emf signal based on the digitized current and voltage feedback signals; generating a modeled back-emf using an actuator model; subtracting the modeled back-emf from the measured back-emf and applying an average technique to the result in order to calculate a quality factor; and subtracting the modeled back-emf from a target back-emf and outputting the result to a motor drive circuit coupled to a motor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062.  The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached at (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.